UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6753


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

BOBBY SAMUEL HUGHES, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:00-cr-00004-JRS-1)


Submitted:   September 20, 2012           Decided:   November 2, 2012


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Samuel Hughes, Jr., Appellant Pro Se.       Gurney Wingate
Grant, II, David Thomas Maguire, Elizabeth Wu, Assistant United
States Attorneys, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Bobby Samuel Hughes, Jr., appeals the district court’s

order denying his 18 U.S.C. § 3582(c)(2) (2006) motion.                 We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm the district court’s order.               United States v. Hughes,

No.    3:00-cr-00004-JRS-1     (E.D.    Va.   Apr.    6,     2012).    We     deny

Hughes’ motion for appointment of counsel.                   We dispense with

oral    argument   because     the    facts   and    legal    contentions     are

adequately    presented   in    the    materials     before    the    court    and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        2